MEMORANDUM OPINION
No. 04-04-00149-CV
Carl J. SANTORA, Jr.,
Appellant
v.
G.E. HARRINGTON, Individually and d/b/a 
G.E. Harrington Builders, Inc. and Mark Harrington,
Appellees
From the 45th Judicial District Court, Bexar County, Texas
Trial Court No. 2004-CI-02847
Honorable Martha Tanner, Judge Presiding
PER CURIAM
Sitting:	Alma L. López, Chief Justice
		Catherine Stone, Justice
		Sarah B. Duncan, Justice
Delivered and Filed:	December 1, 2004
DISMISSED
	The parties have filed an agreed motion to dismiss this appeal.  We grant the motion and
dismiss the appeal.  See Tex. R. App. P. 42.1(a)(2).  Costs of the appeal are taxed against the parties
who incurred them.
							PER CURIAM